                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

 LORI KELLER,

         Plaintiff,                                  Case No. 18-10049
                                                     Honorable Laurie J. Michelson
 v.                                                  Magistrate Judge Elizabeth A. Stafford

 Commissioner of Social Security,

         Defendant.


            ORDER ADOPTING REPORT AND RECOMMENDATION [23]
             GRANTING PETITIONER’S APPLICATION FOR FEES [21]


        Before the Court is Magistrate Judge Elizabeth A. Stafford’s July 31, 2019 Report and

Recommendation. (ECF No. 23.) At the conclusion, Magistrate Judge Stafford notified the parties

that they were required to file any objections within fourteen days of service, as provided in Federal

Rule of Civil Procedure 72(b)(2) and Eastern District of Michigan Local Rule 72.1(d), and that

“[f]ailure to file specific objections constitutes a waiver of any further right of appeal.” (ECF No.

23, PageID.369–370.) It is now August 16, 2019. As such, the extended time to file objections has

expired. No objections have been filed.

       The Court finds that the parties’ failure to object is a procedural default, waiving review of

the Magistrate Judge’s findings by this Court. In United States v. Walters, 638 F.2d 947, 949–50

(6th Cir. 1981), the Sixth Circuit established a rule of procedural default, holding that “a party

shall file objections with the district court or else waive right to appeal.” And in Thomas v. Arn,

474 U.S. 140, 144 (1985), the Supreme Court explained that the Sixth Circuit’s waiver-of-

appellate-review rule rested on the assumption “that the failure to object may constitute a

procedural default waiving review even at the district court level.” 474 U.S. at 149; see also
Garrison v. Equifax Info. Servs., LLC, No. 10-13990, 2012 WL 1278044, at *8 (E.D. Mich. Apr.

16, 2012) (“The Court is not obligated to review the portions of the report to which no objection

was made.” (citing Thomas, 474 U.S. at 149–52)). The Court further held that this rule violates

neither the Federal Magistrates Act nor the Federal Constitution.

       The Court therefore finds that the parties have waived further review of the Magistrate

Judge’s Report and accepts her recommended disposition. It follows that Keller’s application for

fees (ECF No. 21) is GRANTED.

       SO ORDERED.

                                             s/Laurie J. Michelson
                                             LAURIE J. MICHELSON
                                             UNITED STATES DISTRICT JUDGE

Date: August 16, 2019



                                     CERTIFICATE OF SERVICE

       The undersigned certifies that a copy of the foregoing document was served on the
attorneys and/or parties of record by electronic means or U.S. Mail on August 16, 2019.

                                             s/William Barkholz
                                             Case Manager to
                                             Honorable Laurie J. Michelson




                                                2
